DETAILED ACTION
Introduction
This case is being examined in art unit 3649.  Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence.  
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
All documents of a published application can be viewed using Public PAIR, which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Specification, Drawings, Abstract, and Claims filed on 7/15/2019 are being examined.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9 depend from multiple claims, it is unclear what the scope of the claims are.  Each claim should only depend from one claim or alternatively refer to multiple claims (multiple claim fees may apply, more information on multiple claims can be found in MPEP 608.01(n)(I).  These rejections can be overcome by amending the claims to refer back to only one claim.  For example, claim 7 could be amended to “The method of claim 6, wherein the linking wedge plates in an inseparable condition by means of fasteners and sleeves”.  The claims will be treated as depending from the first claim mentioned in the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-4 and 7-9 do not reference the claim which they depend but rather reference an element/step from a previous claim making them improper (for example, claim 2 “The sleeves of claim 1” only requires the sleeves and not every feature from claim 1).  To overcome this rejection, each claim should refer to the claim they depend from; for example, claim 2 should be “The clamp of claim 1, wherein the sleeves having a multitude of wedge portions”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biass (US 4,643,609).
Regarding claim 1, Biass discloses a clamp (Figure 1)comprising: 
(a) sleeves (1a,b); 
(b) wedge plates (7a,b); and 
(c) a plurality of fasteners (2,3).
Regarding claim 6, Biass discloses a method of clamping a line (Figure 1), said method comprising the steps of: 
(a) mating wedge plates (7a,b) around a line (4); 
(b) linking wedge plates in an inseparable condition (via 2 and 3, column 4 lines 60-66); and 
(c) restraining a line by a wedge action (Figure 1). 
Regarding claim 7, Biass discloses the linking wedge plates in an inseparable condition by means of fasteners (2, 3) and sleeves (1a,b). 
Regarding claim 8, Biass discloses the fasteners being operated with conventional tools (“bolts”, column 4 line 65, and Figures 1 and 2 with standard hexagonal shapes). 
Regarding claim 9, Biass discloses the restraining a line by a wedge action furthermore comprising preventing the line from slipping in either direction by means of opposing wedge portions (5 and column 7 lines 65-69).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Biass (US 4,643,609) in view of Jenkin (US 2018/0058542 A1).  
Regarding claim 1, Biass discloses a clamp (Figure 3 or 5) comprising: 
(a) sleeve (1); and
(b) wedge plates (7a,b).
Biass does not disclose sleeves or a plurality of fasteners.  However, Jenkin discloses a similar device (Figure 2) that includes sleeves (36, 38, 40) and a plurality of fasteners (48, 50) for the purpose of compensating for changes of a geometry of a cable (Paragraph 0066 lines 1-2).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Biass by utilizing sleeves and a 
Regarding claim 2, the combination teaches the sleeves (from Jenkin) having a multitude of wedge portions (Biass, 5). 
Regarding claim 3, Biass discloses the wedge portions being configured with opposing raised portions (Figures 3 and 5, top vs bottom). 
Regarding claim 4, Biass discloses a multitude of wedge portions (Figures 3 and 5). 
Regarding claim 5, Biass discloses the wedge portions being configured with opposing raised portions (Figures 3 and 5, top vs bottom).
Regarding claims 6 and 9, Biass discloses a method of clamping a line (Figure 3), said method comprising the steps of: 
(a) mating wedge plates (7a,b) around a line (4); 
(b) linking wedge plates in an inseparable condition (column 7 lines 22-23); and 
(c) restraining a line by a wedge action (Figure 3). 
Claim Objections
Claims 6-9 are objected to because of the following informalities:  claim 6 must be only one sentence long, line 1 “line. Said” should be “line, said”; claim 6 line 3, “wedge” should be “the wedge”; and line 4 “a line” should be “the line”.  Appropriate correction is required.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  If applicant wishes to submit an information disclosure statement, please check for compliance with 37 C.F.R. 1.97 and 1.98, an explanation can be found in MPEP 609.  Common mistakes on filing an information disclosure statement are not providing a legible copy of non U.S. published patent documents (37 C.F.R. 1.98(2)), a concise explanation of relevance of non-English documents (37 C.F.R. 1.98(3)), and not paying the fee set forth in 1.17(p) or making the statement specified in 37 C.F.R. 1.98(e) (37 C.F.R. 1.97(d)) for an information disclosure statement filed outside of the time periods set forth in 37 C.F.R. 1.97(b).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for showing multiple wedges having opposing arrangements to prevent movement of a cable.
When responding to this action, please keep the following items in mind.
Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax, EFS-web (registered eFilers only), or by hand to USPTO's Alexandria, Virginia cannot be submitted via e-mail.  Details can be found at: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Label each page of the reply with the application number and include page numbers.
Sign all replies, samples of acceptable and unacceptable signatures can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sigexamples_alt_text.pdf
An example of a formal reply can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649